Opinion by
Mr. Justice Mitchell,
Stripped of irrelevant circumstances this case resolves itself into the simple question whether a plaintiff who has been paid once is entitled to demand payment a second time because his authorized collector, who got the money, retained part of it with plaintiff’s consent, and failed to pay it back. The facts as found by the learned judge below are that plaintiff having done the work which entitled him to receive the third installment of his pay, authorized Duffin to collect it, and for that purpose gave him a written receipt made out to the appellant the Real Estate Title Insurance Company, and thereupon that company paid Duffin the money. In law that was the same as a payment to the plaintiff in person, and made an end of his claim. What inducements Duffin held out to plaintiff to authorize him to collect, and what he did with the money are wholly immaterial. In fact plaintiff gave Duffin the receipt to enable him to collect the money, with the understanding that Duffin should use part of it for other purposes, but it would have made no difference if he had not so agreed, and Duffin had embezzled or lost the money.
It is said that the appellant has not shown that it lost anything. It was not required to make any such proof. A debtor who has paid his debt once necessarily incurs a loss if he is made to pay it again. But in fact the appellant was agent for Corr the mortgagee, and surety that his mortgage should not be prejudiced by mechanics’ liens. It had therefore a direct and immediate interest that the disbursements it was making should go to the parties entitled under the contract, and thus prevent the filing of liens. For this purpose it paid the money to plain*428tiff’s agent, wbicb was tbe same as paying it to plaintiff himself, and put an end to his claim against the appellant and against the buildings.
Judgment reversed and judgment ordered to be entered for defendants.